Title: From Alexander Hamilton to Pierpont Edwards, 9 May 1791
From: Hamilton, Alexander
To: Edwards, Pierpont


Treasury DepartmentMay 9th. 1791
Sir
Your account being allowed and certified by the District Judge must be forwarded to the Auditor of the Treasury, who will put it in a course of adjustment according to the forms of the Treasury.
You ought also to empower some person on the spot to receive and remit to you the amount of your account. The remittance can commonly be negotiated by a draught on one of your Collectors.
I am with great consideration   Sir   Your obed serv
⟨Alexander H⟩amilton
Pierpoint Edw⟨ards⟩
